COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 LAURA KNIGHT,                                 '
                                                              No. 08-12-00355-CR
                            Appellant,         '
                                                                Appeal from the
 v.                                            '
                                                               346th District Court
 STATE OF TEXAS,                               '
                                                            of El Paso County, Texas
                                               '
                           State.
                                               '              (TC# 20090D02461)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until October 23, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Joshua C. Spencer, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before October 23, 2013.

       IT IS SO ORDERED this 25th day of September, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.